Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered April 11, 1997, convicting defendant, after a jury trial, of attempted robbery in the first degree and attempted robbery in the second degree, and sentencing him to concurrent terms of 2 to 6 years and 1 to 3 years, respectively, unanimously affirmed. The matter is remitted to Supreme Court, Bronx County for further proceedings pursuant to CPL 460.50 (5).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the credibility determinations of the jury.
Defendant’s contention that he was prejudiced by the court’s failure to issue an alibi charge is not preserved for appellate review, since the defense neither requested an alibi charge nor objected when none was given, and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant was not prejudiced, since the court’s instructions on other matters, including burdens of proof, were sufficient to permit the jury to evaluate the alibi testimony in *691proper fashion. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.